Name: 2004/722/EC: Decision of the European Parliament of 21 April 2004 on closing the accounts of the sixth, seventh and eighth European Development Funds for the 2002 financial year
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  accounting;  cooperation policy
 Date Published: 2004-11-04

 21.4.2004 EN Official Journal of the European Union L 330/125 DECISION OF THE EUROPEAN PARLIAMENT of 21 April 2004 on closing the accounts of the sixth, seventh and eighth European Development Funds for the 2002 financial year (2004/722/EC) THE EUROPEAN PARLIAMENT, having regard to the balance sheets and accounts of the sixth, seventh and eighth European Development Funds for the 2002 financial year (COM(2003) 475 - C5-0496/2003), having regard to the annual report of the Court of Auditors on the activities of the sixth, seventh and eighth European Development Funds for 2002 together with the institutions' replies (C5-0584/2003) (1), having regard to the Court of Auditors' Statement of Assurance on the European Development Funds (C5-0584/2003), having regard to the Council's recommendations of 9 March 2004 concerning the discharge to be given to the Commission in respect of the implementation of the operations of the European Development Funds for the financial year 2002 (C5-0146/2004, C5-0147/2004, C5-0148/2004), having regard to Article 33 of the Internal Agreement of 20 December 1995 between the representatives of the governments of the Member States, meeting within the Council, on the financing and administration of the Community aid under the Second Financial Protocol to the fourth ACP-EC Convention (2), having regard to Article 74 of the Financial Regulation of 16 June 1998 applicable to development finance cooperation under the fourth ACP-EC Convention (3), having regard to Rules 93 and 93a, third indent of, and Annex V to, its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A5-0183/2004), 1. Notes that the financial situation of the sixth, seventh and eighth European Development Funds as at 31 December 2002 was as follows: Cumulative utilisation of EDF resources as at31 December 2002 (EUR million) Situation at end of 2001 Budgetary implementation during the financial year 2002 Situation at end of 2002 Global amount Imple-mentation rate (4) Sixth EDF Seventh EDF Eighth EDF (5) Global amount Sixth EDF Seventh EDF Eighth EDF (5) Global amount Imple-mentation rate (4) A  RESOURCES (6) 32 797,3 0,0 7 829,1 11 511,7 13 499,6 32 840,4 B - UTILISATION 1. Primary commitments 28 152,8 85,8 2,8 126,0 1 639,6 1 768,4 7 484,7 10 928,7 11 507,8 29 921,2 91,1  programmable aid 15 648,6 1,2 151,0 660,2 812,5 4 875,5 5 754,4 5 831,1 16 461,1  non-programmable aid 9 324,5 -1,1 -15,6 574,4 557,7 2 511,2 3 667,4 3 703,6 9 882,2  structural adjustment and macroeconomic support 2 726,1 0,0 -0,6 405,0 404,3 6,0 1 151,4 1 973,1 3 130,5  on transfers from previous EDFs 453,6 2,7 -8,8 0,0 -6,1 92,0 355,5 0,0 447,5 2. Secondary commitments 22 681,3 69,2 33,5 328,1 1 781,3 2 142,9 7 318,9 9 985,4 7 519,9 24 824,2 75,6  programmable aid 11 282,7 36,3 212,6 890,7 113 9,7 4 741,8 4 973,7 2 706,8 12 422,4  non-programmable aid 8 716,9 -4,2 99,2 403,2 498,2 2 483,0 3 549,4 3 182,6 9 215,1  structural adjustment and macroeconomic support 2 298,7 -0,7 -1,0 487,3 485,7 5,3 1 148,6 1 630,5 2 784,4  transfers between EDFs 383,0 2,0 17,3 0,0 19,3 88,7 313,6 0,0 402,3 3. Payments 19 683,6 60,0 48,5 326,1 1 478,1 1 852,7 7 235,1 9 232,4 5 068,9 21 536,4 65,6  programmable aid 9 739,4 46,3 239,2 650,0 935,5 4 669,0 4 488,1 1 517,8 10 674,9  non-programmable aid 7 512,6 1,3 56,5 467,7 525,5 2 475,1 3 315,9 2 247,1 8 038,1  structural adjustment and macroeconomic support 2 088,5 -0,1 8,5 360,4 368,8 5,3 1 148,0 1 304,0 2 457,4  transfers between EDFs 343,1 1,0 21,9 0,0 22,9 85,7 280,4 0,0 366,0 C - Outstanding payments (B1-B3) 8 469,2 25,8 249,6 1 696,3 6 438,9 8 384,8 25,5 D - Available balance (A-B1) 4 644,5 14,2 344,4 583,0 1 991,8 2 919,2 8,9 2. Instructs its President to forward this decision to the Commission, the Council, the Court of Auditors and the European Investment Bank, and to have it published in the Official Journal of the European Union (L series). The Secretary-General Julian PRIESTLEY The President Pat COX (1) OJ C 286, 28.11.2003, p. 325. (2) OJ L 156, 29.5.1998, p. 108. (3) OJ L 191, 7.7.1998, p. 53. (4) As a percentage of resources. (5) Including 732,9 million euro in primary commitments, 347,4 million euro in secondary commitments and 97,7 million euro in payments for advance implementation of the Cotonou Agreement. (6) Initial endowment of the sixth, seventh and eighth EDFs (of which 60 million euro from the special EIB contribution), interest, sundry resources and transfers from previous EDFs.